DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A 100% perfect balancing is impossible—there is nothing that doesn’t have some vibration at least on the smallest scale.  Furthermore, there is a new matter rejection there is no discussion of counterweights or sliding masses in the specification.  Please direct the Office’s attention to where the support in the application is for the amendments to claim 8.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Viacheslav reference (WIPO Publication No. 2009/078747) in view of the Ishizaka reference (US Patent Publication No. 2008/0245321).
6.	Regarding claim 7, the Viacheslav reference discloses:
a reciprocating piston internal combustion engine (FIG. 1) comprising an engine housing (FIG. 1) at least two cylinders (FIG. 1), each cylinder having a head and an axis; 
pistons (FIG. 1) with piston rods (FIG. 1) for each cylinder (FIG. 1);
gears (FIG. 1) having an opposite direction of rotation (FIG. 1) with a gear ratio of 1:1 (FIG. 1);
two crankshafts connected by said gears (FIG. 1), the two crankshafts being symmetrical to each other on either side of a plane of symmetry (FIG. 1)
wherein a first one of the two crankshafts with a first one of the gears is mounted parallel to a second one of the crankshafts with a second one of the gears in said engine housing (FIG. 1); 
the first crankshaft (8) is (operatively) coupled to a first generator rotor (Figure) and the second crankshaft (7) is (operatively) coupled to a flywheel (22), 
the cylinders with the pistons are positioned perpendicularly to the plane of symmetry between the crankshafts (Figure), with the axes of the pair of cylinders lying in a plane with the pistons being simultaneously centered at a top position (Figure);
wherein the axis of a first of said at least two cylinders is identical to the axis of a second of said at least two cylinders, said crankshafts being mutually oriented so that said pistons are located at top dead center at the same time, and the axes of the first and second cylinders are perpendicular to the plane of symmetry between the first and second crankshafts (FIG. 1).  
The Viacheslav reference discloses the invention as essentially claimed.  However, the reference fails to disclose a first generator having a rotor, and a second generator or a flywheel, the second generator having a rotor, wherein the rotor of the first generator is fixedly mounted on the first crankshaft and the rotor of the second generator, or the flywheel, is fixedly mounted on the second crankshaft, such that the moment of inertia of the first crankshaft assembly with the first gear and the rotor of the first generator corresponds to the moment of inertia of the second crankshaft assembly with the second gear and the rotor of the second generator and/or the flywheel.
The Ishizaka reference teaches it is conventional in the art of generators for use in internal combustion engines to provide as taught in [Paragraph 0011] have a first generator having a rotor wherein the rotor of the first generator is fixedly mounted one a first crankshaft [Paragraph 0011].  Such configurations/structures would allow for the generator to be driven by the crankshaft (Claim 1).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to use at least one of a second generator rotor fixedly mounted on the second crankshaft, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
Furthermore, it would have been obvious to use a moment of inertia of the first crankshaft assembly with the first gear and the rotor of the first generator corresponds to the moment of inertia of the second crankshaft assembly with the second gear and the rotor of the second generator and/or the flywheel as this is simply use of a known technique to improve similar devices in the same way.  
As discussed above in the rejection, all the parts are identical and the rotors and generators are easily modified in light of the teachings of the prior art.  Accordingly, the device is similar.  Furthermore, it uses a known technique to balance out moment of inertias by rotating in opposite directions to provide for smooth running and low vibration to improve the structure.  Accordingly, such a modification would be obvious.  See MPEP 2141 III (C).
7.	Regarding claim 8, the Viacheslav reference fails to disclose:
a plurality of balance weights associated with respective crankshafts for balancing unbalanced rotating masses of the crankshafts to 100%,  the plurality of weights canceling centrifugal forces when said crankshafts rotate about said axis, and wherein sliding masses of the crankshafts are free of counterweights on the first crankshaft and the second crankshaft (FIG. 1—the crankshafts have balance weights and rotate in opposite directions to provide balancing forces).  
8.	Regarding claim 9, the Viacheslav reference fails to disclose:
wherein the engine uses a two-stroke cycle.
The examiner takes Official Notice that a two stroke engine is well known in the art for the purpose of providing more torque at a higher RPM.
9.	Regarding claim 10, the Viacheslav reference further discloses:
wherein the engine uses a four-stroke cycle.
The examiner takes Official Notice that a four-stroke engine is well known in the art for the purpose of not needing a pre-mixing of engine fuel and oil.
10.	Regarding claim 11, the Viacheslav reference fails to disclose:
wherein the two cylinders are an opposed pair; and
the pistons and piston rods are located symmetrically relative to said plane of symmetry between the two crankshafts for phase shifting working cycles of the opposed pair of cylinders (FIG. 1).
11.	Regarding claim 12, the Viacheslav reference further discloses:
[wherein a working cycle of the opposed pair is shifted by one revolution].
Please note that claim 12 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
Response to Arguments
12.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747